tS^L
        Sixth District
                          court of appeals
             „ ,ftic     SIXTH APPELLATE DISTRICT
       NOV 3 0 2015
                            STATE OF TEXAS
    Texarksna, Texas * *
   Dabra Autrey, Clerk


RE: APPELLATE CASE NUMBER: 06-15-00006-CV
    TRIAL COURT CASE NUMBER: 2013-392



STYLE: BILLIE MURPHY TREMBLE, SHARON TREMBLE DONALDSON,
SELIA TREMBLE SHAWKEY, WILMER FORREST TREMBLE, JR.,
THE ESTATE OF WILMER FORREST TREMBLE, SRV Appellants,

                                 Vs.



LUMINANT MINING COMPANY LLC, ENERGY FUTURE HOLDINGS
CORPORATION, AND SUBSIDIARIES, Appellees.


TO THE HONORABLE JUDGE OF SAID COURT:


In response to the court date of October 27, 2015, we the Tremble
Family are asking the court to reinstate the Appeal on our behalf in
reference to the No Summary Judgment.